 


114 HR 405 IH: Review Every Dollar Act of 2015
U.S. House of Representatives
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 405 
IN THE HOUSE OF REPRESENTATIVES 
 
January 20, 2015 
Mr. Chaffetz introduced the following bill; which was referred to the Committee on the Budget, and in addition to the Committees on Rules and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require greater accountability in discretionary and direct spending programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Review Every Dollar Act of 2015. IFederal program sunset 101.Limitation on reauthorization of Federal programs (a)Enforcement (1)It shall not be in order in the House of Representatives or the Senate to consider any bill or joint resolution, or amendment thereto or conference report thereon, that reauthorizes any Federal program for a period of more than seven fiscal years. 
(2)It shall not be in order in the House of Representatives or the Senate to consider any bill or joint resolution, or any amendment thereto or conference report thereon, that establishes any new Federal program with an authorization of appropriations for a period of more than seven fiscal years. (b)Committee review of direct spending programsNot later than July 31 during the second session of each Congress, each standing committee of the House of Representatives and the Senate with legislative jurisdiction over any direct spending program shall apply the criteria set forth in section 102 to determine whether any such program should be modified, terminated, or reauthorized. 
102.Criteria for reviewAny committee of the House of Representatives or the Senate with jurisdiction over any program being reauthorized shall consider the following criteria in determining whether such program should be modified, terminated, or reauthorized: (1)The effectiveness and efficiency of the operation of the program. 
(2)Whether the program is cost effective. (3)Whether the original objectives of the program have been achieved. 
(4)Whether alternative methods exist to carry out the objectives of the program in a more cost effective manner. (5)The extent to which the program is duplicative or conflicts with other programs. 
(6)The potential benefits of consolidating this program with similar or duplicative programs. (7)The growth in cost per beneficiary or persons served by the program. 
(8)The extent to which any trends, developments, and emerging conditions may affect the problems or needs that the program is intended to address. (9)The extent it imposes mandates on State and local governments. 
(10)The extent it impedes sustainable economic growth. (11)The extent to which the program is a constitutionally authorized activity of the Government. 
IIDeficit reduction accounts 
201.Establishment of discretionary deficit reduction account 
(a)Discretionary deficit reduction AccountTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section:  316.Discretionary deficit reduction account (a)Establishment of accountThe chairman of the Committee on the Budget of the House of Representatives and the chairman of the Committee on the Budget of the Senate shall each maintain an account to be known as the deficit reduction discretionary account. The Account shall be divided into entries corresponding to the subcommittees of the Committee on Appropriations of that House and each entry shall consist of the deficit reduction balance. 
(b)ComponentsEach entry shall consist only of amounts credited to it under subsection (c). (c)Crediting of amounts to account (1)Whenever a Member of Congress offers an amendment to an appropriation bill to reduce new budget authority in any account or has the effect of reducing direct spending, that Member may state the portion of such reduction that shall be credited to— 
(A)the deficit reduction balance; (B)used to offset an increase in new budget authority in any other account; or 
(C)allowed to remain within the applicable section 302(b) suballocation. (2)If no such statement is made, the amount of reduction in new budget authority resulting from the amendment shall be credited to the deficit reduction balance, as applicable, if the amendment is agreed to. 
(3)Except as provided by paragraph (4), the chairman of the Committee on the Budget of the House of Representatives or Senate, as applicable, shall, upon the engrossment of any appropriation bill by the House of Representatives or Senate, as applicable, credit to the applicable entry balances amounts of new budget authority and outlays equal to the net amounts of reductions in budget authority and in outlays resulting from amendments agreed to by that House to that bill. (4)When indicating the net amounts of reductions in new budget authority and outlays resulting from amendments agreed to by the House of Representatives or Senate, as applicable, to an appropriation bill, the chairman of the Committee on the Budget of that House shall only count those portions of such amendments agreed to that were so designated by the Members offering such amendments as amounts to be credited to the deficit reduction balance. 
(5)The chairman of the Committee on the Budget of the House of Representatives and the chairman of the Committee on the Budget of the Senate shall each maintain a running tally of the amendments adopted reflecting increases and decreases of budget authority in the bill as reported to its House. This tally shall be available to Members or Senators during consideration of any bill by that House. (d)Calculation of savings in deficit reduction accounts in the House of Representatives and Senate (1)For the purposes of enforcing section 302(a), upon the engrossment of any appropriation bill by the House of Representatives or Senate, as applicable, the amount of budget authority and outlays calculated pursuant to subsection (c)(3) shall be counted against the 302(a) allocation provided to the Committee on Appropriations as if the amount calculated pursuant to subsection (c)(3) was included in the bill just engrossed. 
(2)For purposes of enforcing section 302(b), upon the engrossment of any appropriation bill by the House of Representatives or Senate, as applicable, the 302(b) allocation provided to the subcommittee for the bill just engrossed shall be deemed to have been reduced by the amount of budget authority and outlays calculated, pursuant to subsection (c)(3). (e)DefinitionAs used in this section, the term appropriation bill means any general or special appropriation bill, and any bill or joint resolution making supplemental, deficiency, or continuing appropriations.. 
202.Establishment of direct spending reduction accountTitle III of the Congressional Budget Act of 1974 (as amended by section 201) is further amended by adding at the end the following new section:  317.Direct spending deficit reduction account (a)Establishment of accountThe chairman of the Committee on the Budget of the House of Representatives and of the Senate shall each maintain an account to be known as the deficit reduction direct spending account. The account shall be divided into entries corresponding to the House of Representatives or Senate committees, as applicable, that received allocations under section 302(a) in the most recently adopted concurrent resolution on the budget, except that it shall not include the Committee on Appropriations of that House and each entry shall consist of the first-year deficit reduction account and the five-year deficit reduction account or the period covered by the resolution on the budget for that fiscal year, as applicable. 
(b)ComponentsEach entry shall consist only of amounts credited to it under subsection (c). No entry of a negative amount shall be made. (c)Calculation of account savings in House and SenateFor the purposes of enforcing section 302(a), upon the engrossment of any bill, other than an appropriation bill, by the House of Representatives or Senate, as applicable, the amount of budget authority and outlays calculated pursuant to subsection (d)(3) shall be counted against the 302(a) allocation provided to the applicable committee or committees of that House which reported the bill as if the amount calculated pursuant to subsection (d)(3) was included in the bill just engrossed. 
(d)Crediting of amounts to account 
(1)Whenever a Member or Senator, as the case may be, offers an amendment to a bill that reduces the amount of budget authority for direct spending provided either under current law or proposed to be provided by the bill under consideration, that Member or Senator may state the portion of such reduction achieved in the first year covered by the most recently adopted concurrent resolution on the budget and in addition the portion of such reduction achieved in the first ten years covered by the most recently adopted concurrent resolution on the budget that shall be credited to the first-year deficit reduction balance and the five-year deficit reduction balance, as applicable, if the amendment is agreed to. (2)Except as provided by paragraph (3), the chairman of the Committee on the Budget of the House of Representatives or Senate, as applicable, shall, upon the engrossment of any bill, other than an appropriation bill, by the House of Representatives or Senate, as applicable, credit to the applicable entry balances amounts of new budget authority and outlays equal to the net amounts of reductions in budget authority and in outlays resulting from amendments agreed to by that House to that bill. 
(3)When computing the net amounts of reductions in budget authority and in outlays resulting from amendments agreed to by the House of Representatives or Senate, as applicable, to a bill, the chairman of the Committee on the Budget of that House shall only count those portions of such amendments agreed to that were so designated by the Members or Senators offering such amendments as amounts to be credited to the first year deficit reduction balance and the five-year deficit reduction balance. (4)The chairman of the Committee on the Budget of the House of Representatives and of the Senate shall each maintain a running tally of the amendments adopted reflecting increases and decreases of budget authority in the bill as reported to its House. This tally shall be available to Members or Senators during consideration of any bill by that House. 
(e)DefinitionAs used in this section, the term appropriation bill means any general or special appropriation bill, and any bill or joint resolution making supplemental, deficiency, or continuing appropriations.. 203.Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new items: 
 
 
Sec. 316. Discretionary deficit reduction account. 
Sec. 317. Direct spending deficit reduction account.. 
IIIGeneral fund transfers 
301.Budget rule relating to transfers from the general fund of the treasury to the highway trust fund that increase public indebtednessFor purposes of the Congressional Budget Act of 1974, the Balanced Budget and Emergency Deficit Control Act of 1985, the Rules of the House of Representatives, or the Standing Rules of the Senate, a bill or joint resolution, or an amendment thereto or conference report thereon, or any Act that transfers funds from the general fund of the Treasury to the Highway Trust Fund shall be counted as new budget authority and outlays equal to the amount of the transfer in the fiscal year the transfer occurs. IVBudgeting for administrative actions 501.Review of rules requiring new budget authority (a)In generalChapter 5 of title 5, United States Code, is amended by inserting after section 559 the following: 
 
559a.Review of rules requiring new budget authority 
(a)In generalA rule made to carry out a direct spending program that would require new budget authority of not less than $100,000,000 for the fiscal year the rule takes effect or for any of the 9 fiscal years immediately succeeding that fiscal year may not take effect, except as provided in subsection (d). (b)Review by Office of Management and Budget of proposed rulesBefore the effective date of any rule, the Director of the Office of Management and Budget shall review the rule to determine if the rule is a rule described in subsection (a). If the Director determines that the rule is such a rule— 
(1)the Director shall notify the agency making the rule— (A)of that determination; and 
(B)the amount of the estimated new budget authority that the rule would require for the fiscal year in which the rule would take effect and the 9 fiscal years immediately succeeding that fiscal year; and (2)the agency may not undertake any further action pertaining to such rulemaking. 
(c)Periodic review of rulesBeginning on the date that is one year after the date on which any rule takes effect, and annually thereafter, the Director of the Office of Management and Budget may make a determination as to whether the rule is a rule described in subsection (a). For purposes of this determination, the fiscal year the rule takes effect shall be deemed to be the fiscal year in which the Director makes the determination. If the Director determines that the rule is such a rule, the agency that issued the rule shall provide for a transition period of such length as the Director, in consultation with the agency, determines appropriate. At the end of that transition period, the rule shall cease to have effect. (d)ExceptionsNotwithstanding any other provision of this section, a rule described in subsection (a) shall take effect or continue in effect— 
(1)if the President submits written notice to the Congress that the President has determined that the rule should take effect or continue in effect because such rule is— (A)necessary because of an imminent threat to health or safety or other emergency; 
(B)necessary for the enforcement of criminal laws; (C)necessary for national security; or 
(D)issued pursuant to any statute implementing an international trade agreement; or (2)when the new budget authority to carry out the rule is provided by law. 
(e)Treatment of substantially similar rulesA rule that does not take effect (or does not continue in effect) under this section may not be reissued in substantially the same form, and a new rule that is substantially the same as such a rule may not be issued, unless the reissued or new rule is specifically authorized by a law enacted after the date that the rule fails to take effect or fails to continue in effect. (f)Judicial reviewAny determination under this section shall be subject to review under chapter 7 of this title. 
(g)DefinitionsThe terms new budget authority and direct spending have the meanings given such terms under section 250 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900). (h)ApplicabilityThis section shall apply only to rules for which the rulemakings are commenced after the date of enactment of the Review Every Dollar Act of 2015.. 
(b)Cost of projected administrative regulationsSection 1105(a) of title 31, United States Code, is amended— (1)by redesignating the second paragraph (37) as paragraph (39); and 
(2)by adding at the end the following new paragraph:  (40)a separate statement of the cost of administrative rules that are projected to take effect during the fiscal year for which the budget is submitted.. 
(c)Clerical amendmentThe table of sections for chapter 5 of title 5, United States Code is amended by inserting after the item relating to section 559 the following new item:   559a. Review of rules requiring new budget authority..  